Stephens, J.
1. Where a person says to another, of a young woman who had. visited him in his office alone on a business errand, that she, while in his office, did not act like a “lady,” and this was said to her employer, *705and Concerning her conduct in the transaction of the business for which she was employed, after she had gone to the office of the person who made this remark about her, and on account thereof she lost her job, they were made of her in reference to her trade or profession, and were calculated to injure her therein. Where the charge was false and she had done nothing to justify it, it amounted to slander for which an action in damages lies as provided in the third division of section 4433 of the Civil Code of 1910.
Decided March 3, 1934.
Carpenter & Bilis, for plaintiff.
Bryan, Middlebroolcs & Carter, for defendant.
2. The court erred in granting a nonsuit.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concur.